Citation Nr: 0521406	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  He voiced disagreement in September 2002 and a 
statement of the case (SOC) was issued in September 2003.  
Thereafter, he timely perfected his appeal.

A hearing was held at the RO before a decision review officer 
in November 2003.

The veteran's increased rating claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In February 2000, the Board issued a decision by which 
service connection for PTSD was denied.  

2.  The additional evidence presented since the Board's 
February 2000 decision bears directly and substantially upon 
the issue of service connection for PTSD, is not cumulative 
of evidence previously submitted, and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The Board's February 2000 decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently 
38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material has been received to reopen a claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the VCAA, as to this aspect of the appeal, 
and finds that the veteran's interests have not been 
prejudiced.

Claim to Reopen

The veteran maintains that he is entitled to service 
connection for PTSD based on his service in Southwest Asia in 
support of Desert Storm.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In February 2000, the Board issued a decision by which 
service connection for PTSD was denied.  The February 2000 
Board decision reflects that service connection was not 
warranted as credible medical evidence failed to show he 
suffered from an acquired psychiatric disability, to include 
PTSD, related to service.  Decisions of the Board are final.  
38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999); currently 38 U.S.C.A. § 38 U.S.C.A. 
§ 7104(b) (West 2002).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App 145 (1991).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  At the time 
of the February 2000 Board decision, the record contained 
medical diagnoses of various psychiatric disorders, to 
include PTSD.  However, the evidence failed to reveal that 
such a diagnosis was linked to a confirmed in-service 
stressor.  In its analysis, the Board determined that as a 
noncombat veteran, the veteran's lay statements alone were 
not sufficient to establish a stressor.  The evidence for 
this determination included the veteran's DD Form 214 showing 
service in Southwest Asia during the Persian Gulf War from 
January 1991 to April 1991.

Evidence received subsequent to the February 2000 Board 
decision includes current statements, correspondence, and 
testimony from the veteran that his PTSD is the result of his 
military service.  More importantly, the veteran has alleged 
additional stressors not proffered at the time of the 
February 2000 Board decision, to include his fears of 
landmines and being in close proximity to opposing forces.  
See November 2003 hearing transcript and hand-written 
statement.  Additionally, the veteran testified to his unit 
being the first one to enter Iraq and he testified to various 
duties that he performed during these movements.  

In addition to these statements, the veteran submitted a DD 
Form 215 that reflects that the Kuwaiti Liberation Medal 
shown as awarded him on his DD From 214 issued in July 1992, 
was to be deleted and replaced by an award of the Army 
Commendation Medal, Kuwait Liberation Medal, and Valorous 
Unit Award.  While these medals in and of themselves are not 
indicative that the veteran himself engaged in combat, the 
Valorous Unit Award, when viewed in light of the veteran's 
recently asserted stressors, is material to his service 
connection claim.  As evidence of this award was not of 
record at the time of the February 2000 Board decision, this 
evidence is also new.   Without commenting on the probative 
value of the evidence, the Board concludes that this 
additional evidence meets the regulatory definition of new 
and material evidence and the veteran's service connection 
claim is reopened.


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD has been received 
and to this extent only the appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  Efforts should 
be made to corroborate the veteran's alleged stressors.  
38 C.F.R. § 3.159(c)(2)(i) (2004).  If any of the veteran's 
alleged stressors are verified, the veteran should be 
scheduled for a VA examination to determine whether he is 
currently diagnosed with PTSD that is linked to a confirmed 
stressor.  Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran's claim of entitlement to a compensable rating 
for his service-connected hiatal hernia must be remanded to 
ensure full and complete compliance with the duty-to-assist 
provisions enacted by VCAA [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  Specifically, while 
the veteran was informed of VA's duty to assist with his 
claim to reopen by letter in May 2001, no such notification 
was given in respect to his increased rating claim.  
Corrective VCAA notice should also be competed for his 
service connection claim.

Therefore, this matter is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's service connection claim and 
increased rating claim.  The veteran must 
be specifically informed of the evidence 
necessary to substantiate his claims and 
of the portion of the information and 
evidence necessary to substantiate the 
claims for which he is responsible and 
which evidence it is VA's duty to assist 
him in obtaining.  Advise the veteran 
that he should submit to VA copies of any 
evidence relevant to the claims that he 
has in his possession.

2.  Contact the National Personnel 
Records Center, or any other appropriate 
agency, and request the veteran's service 
personnel records, as well as the 
narrative citation for the Valorous Unit 
Award to which the veteran is shown 
entitled, as reflected on the DD 215 
dated in December 2000.  If such records 
can be found, ask for specific 
confirmation of that fact.

3.  Request from the United States Armed 
Forces Center for Research of Unit 
Records the verification of a cargo plane 
receiving fire upon his arrival in Saudi 
Arabia (appropriate date of records 
review should be gleaned from the 
veteran's service personnel records).  
Also, operational reports-lessons 
learned, or other similar documentation, 
of the veteran's assigned unit [as 
revealed by his personnel records, but 
apparently the First Engineer Battalion, 
First Infantry Division (mechanized) as 
reflected by the narrative citation of 
the veteran's award of the Army 
Commendation Medal] while stationed in 
Kuwait/Iraq should be reviewed to attempt 
to corroborate his alleged stressors 
involving his close proximity to opposing 
forces, various duties that he performed 
in armored vehicles, and an alleged tank 
explosion in camp during demolitions.

4.  If any of the veteran's alleged 
stressors are corroborated, schedule the 
veteran for a VA PTSD examination to 
determine whether he currently meets the 
diagnostic criteria for PTSD in 
compliance with the DSM-IV, and if so, 
whether such a diagnosis is linked to a 
confirmed stressor.  If any medical 
opinion cannot be given on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

5.  Readjudicate the veteran's increased 
rating claim and his service connection 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since October 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


